Citation Nr: 0702937	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  01-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to January 
2000.  He died in January 2000; the appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision in which the RO denied the appellant entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in January 
2001 and the RO issued a statement of the case (SOC) in June 
2001.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2001; on the form, she checked a box indicating that she 
wanted a Board hearing.  

In response to the appellant's request, in March 2003, she 
testified during a hearing before the undersigned Veterans 
Law Judge in Washington, D.C.; a transcript of the hearing is 
of record.

In August 2003, the Board remanded the claim on appeal to the 
RO for additional development.  After completing the 
requested development, the RO continued the denial of the 
claim (as reflected in a July 2005 supplemental SOC (SSOC)), 
and returned this matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board points out that no 
claim other than that identified above is now before the 
Board. 

In a February 2000 decision, the RO determined that a 
certificate of eligibility for death gratuity purposes could 
not be issued pursuant to 38 U.S.C.A. § 1323 and 38 C.F.R. 
§ 3.806.  The appellant filed a NOD with this determination 
in January 2001, but the RO did not issue a SOC on this 
issue.  Consequently, the Board remanded this claim to the RO 
for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board also noted that to obtain 
appellate review of this issue, the appellant had to perfect 
an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  In April 2004, the RO issued a SOC on this 
issue; however, the appellant did not perfect an appeal with 
a timely filed substantive appeal.  Id. 

The Board further notes (as noted in the prior remand) that, 
during the March 2003 Board hearing, the appellant and her 
representative indicated that the RO's denial of  Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, also was in appellate status.  
However, because Board could not identify a NOD regarding 
this issue (see 38 C.F.R. § 20.201 (2006)), the matter was 
referred to the RO for appropriate action.  In May 2005, the 
RO construed the March 2003 hearing testimony as a request to 
reopen the previously denied claim for DEA benefits, but 
again found that eligibility for DEA benefits had not been 
established.  As the appellant did not file a NOD with this 
determination, that issue is not before the Board in this 
appeal.  


FINDINGS OF FACT

1. All notification and development actions necessary to 
fairly adjudicate the claim for service connection for the 
cause of the veteran's death have been accomplished.

2.  The veteran died from service-related liver disease and 
complications thereof.  

3.  The preponderance of the competent and probative evidence 
indicates that the veteran's liver disease was most likely 
the result of his own alcohol abuse.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. § §§ 105(a), 1110, 
1131, 1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In April 2004, the RO sent to the appellant a letter 
informing her what the evidence had to show to support her 
claim for dependency and indemnity compensation (DIC) 
benefits, including showing that the veteran died from a 
service-related injury or disease.  After this letter, the 
appellant was afforded an opportunity to respond before the 
RO readjudicated the claim (as reflected in the July 2005 
SSOC).  Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim for service connection for the cause of the 
veteran's death, and has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that the April 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The April 2004 letter advised that VA 
is responsible for obtaining medical records, employment 
records, or records from other Federal agencies and that it 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The RO also wrote, on page 2: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Earlier on the same page, in bold 
print, the RO wrote: "Please provide sufficient information 
to enable our office to obtain any pertinent evidence not 
currently of record, and we will attempt to obtain the 
evidence if sufficient information and/or evidence is 
provided.  Please submit any pertinent evidence in your 
possession."
  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
document substantially meeting the VCAA's notice requirements 
was provided to the veteran after the rating action on 
appeal.  However, such makes sense, inasmuch as the VCAA was 
not enacted until November 2000, approximately two months 
after the September 2000 rating decision.  Moreover, the 
Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the Board remanded the claim for 
appropriate VCAA notification and it was fully developed and 
readjudicated after notice was provided.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124.  

As indicated above, VA gave the appellant notice of what was 
required to substantiate her claim, and the appellant was 
afforded an opportunity to submit information and/or evidence 
pertinent to her claim via the April 2004 letter.  Following 
the issuance of this letter-which further completed VA's 
notice requirements-the appellant was afforded opportunities 
to present information and/or evidence pertinent to the 
appeal prior to the RO's readjudication of the claim in the 
July 2005 SSOC.  Neither in response to April 2004 letter nor 
at any other point during the pendency of this appeal, has 
the appellant or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
Dec. 21, 2006) (rejecting the argument that the Board lacks 
authority to consider the doctrine of harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

More recently, the Board notes that in the consolidated 
appeal of Dingess/Hartman v. Nicholson, cited to above, the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The veteran's status is not 
at issue in this case, nor is the assignment of a disability 
rating, because the issue is service connection for the cause 
of the veteran's death.  While the RO did not notify the 
appellant of the criteria for assignment of an effective 
date, on these facts, such omission is harmless.  Id.  
Because the Board's decision herein denies service connection 
for the cause of the veteran's death, no effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  With the exception of the service medical 
records (SMRs), the RO appears to have associated with the 
claims file all of the veteran's medical records from those 
VA and private medical providers that the appellant 
identified as having relevant records.  The veteran's death 
certificate, autopsy report, and terminal hospital records 
are in the claims file.  Also, pursuant to the Board's August 
2003 remand, the RO obtained a physician's opinion regarding 
the cause of the veteran's death to resolve differing 
opinions of record.  The Board notes, as detailed in the May 
2005 formal finding on the unavailability of records, that 
the RO made repeated efforts to obtain a complete copy of the 
service medical records, did in fact obtain SMRs in addition 
to those that were in the claims file at the time of the 
Board's August 2003 remand, and properly concluded, based on 
the responses of multiple possible custodians of the SMRs, 
that further efforts to obtain any additional records would 
be futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  The 
appellant and her representative were  informed of the RO's 
inability to obtain a complete copy of the SMRs in a May 2005 
letter.  Also, in the December 2006 informal hearing 
presentation, the appellant's representative wrote  that 
"the remand requests have been accomplished."  As such, 
neither the appellant nor her representative have identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claim.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a) (2006).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or was aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

In the present case, the January 2000 Physical Evaluation 
Board (PEB) and Medical Evaluation Board (MEB) proceedings 
and other documents establish that the veteran had end stage 
liver disease that was incurred in service and did not exist 
prior thereto.  The death certificate and autopsy report 
prepared several days later establish that the immediate 
cause of the veteran's death was end stage liver disease 
complicated by bleeding esophageal varices.  Thus, the 
evidence reflects that the veteran's death is due to his 
service-related liver disease.

However, 38 U.S.C.A. §§ 1110 and 1131 provide that no 
compensation shall be paid if a disability is the result of a 
veteran's alcohol abuse.  Similarly, direct service 
connection for the cause of a veteran's death may only be 
granted when a cause of death was incurred or aggravated "in 
line of duty," and, for claims, such as this one that were 
filed after October 31, 1990, was not the result of alcohol 
abuse.  38 C.F.R. § 3.301(a) (2006).  A disease is deemed 
"in line of duty" when it was contracted on active duty or 
authorized leave, unless the disease was the result of 
alcohol abuse.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.1(n) (2006).  38 C.F.R. § 3.301(d) (2006) confirms that a 
disease incurred by a veteran in service will not be deemed 
incurred in the line of duty if the disease was the result of 
that veteran's alcohol abuse, and defines alcohol abuse as 
the use of alcoholic beverages over time, or such excessive 
use at any time, sufficient to cause disability to or death 
of the user.

In other words, there is a presumption in favor of a finding 
that a disease contracted during active service was incurred 
in the line of duty (see Myore v. Brown, 9 Vet. App. 498, 503 
(1996)); however, if a preponderance of the evidence reflects 
that the disease was the result of alcohol abuse, service-
connected compensation is precluded.  Allen v. Principi, 237 
F.3d 1368, 1376 (2001).  The issue in the present case is 
thus whether the veteran's liver disease was the result of 
alcohol abuse.  If it was, then the appellant is not entitled 
to service connection for the cause of his death; if it was 
not, the appellant is so entitled.  Allen, 237 F.3d at 1376 
(compensation precluded under the relevant statutes in two 
circumstances, one of which is "for secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse").  

For the reasons described below, the Board finds that the 
weight of the competent, probative evidence on the question 
of etiology indicates that the veteran's liver disease was 
most likely the result of his alcohol abuse.

The January 2000 PEB disability description indicates that 
the veteran had end stage liver disease secondary to alcohol 
use.  The January 2000 autopsy report reflects a finding that 
the etiology of the liver disease could not be determined 
based on the morphology, which was non-specific.  A January 
2000 Walter Reed Army Medical Center (WRAMC) physician's, 
note upon the veteran's arrival there, indicates that the 
veteran had end stage liver disease secondary to alcohol use; 
in support of this conclusion, the physician noted that the 
veteran had a previous history of hospitalizations at the 
Kenner Army facility in the mid-1990s for alcohol related 
disease including pancreatitis.

Two army physicians wrote letters challenging the WRAMC 
physician's conclusion.  Dr. "B.H." wrote in May 2000 that, 
based on his review of the medical records, the diagnosis of 
alcohol induced liver disease was not supported by the 
available evidence.  He noted that neither the death 
certificate nor the autopsy report mentioned alcohol as a 
primary or contributing cause of death.  He added that the 
WRAMC physician's summary was based on a brief and 
superficial knowledge of the veteran, and that the summary 
contained an error, i.e., the mention of periodic therapeutic 
paracentesis prior to transport to the WRAMC, when in fact 
review of the medical records showed only one such instance 
of this procedure.  Dr. "B.H." concluded that alcohol 
induced liver failure is a clinical diagnosis and there is no 
test that can definitively prove or disprove this clinical 
impression, therefore the WRAMC physician's clinical summary 
from a brief relationship with the veteran was insufficient 
grounds to deny the claim for service connection for the 
cause of the veteran's death.  Dr. "J.H.," agreed with Dr. 
"B.H."'s arguments and added that since alcohol related 
liver disease is a clinical diagnosis of exclusion, other 
possible causes must be ruled out and a history of alcohol 
abuse established in order to render such a conclusion.  Dr. 
"J.H." then stated that based on his review of medical 
records from Chippenham hospital, there was no history of 
alcohol abuse.  He added that the only serologies obtained 
were hepatitis B and C, and that there were no iron 
saturation to rule out hemachromatosis, antinuclear or 
antismooth muscle antibodies to rule out autoimmune 
hepatitis, ceruloplasmin to rule out Wilson's disease or 
enzyme level to rule out Alpha-1antitrypsin deficiency.  He 
therefore concluded that the diagnosis of alcohol-related 
liver disease was based on incomplete information and 
questioned the accuracy of the WRAMC physician's diagnosis.

Significantly, after Drs. "B.H." and "J.H." offered their 
opinions, the RO received additional SMRs in October 2004.  
Those medical records included the records of the veteran's 
May 23, 1999, through June 4, 1999 hospital admission that 
were replete with descriptions of the veteran's alcohol abuse 
and also determined that his liver disease was alcohol 
related.  The May 23, 1999 emergency department general 
complaint form stated that the veteran had quit heavy alcohol 
intake five weeks previously and gave a provisional diagnosis 
of acute alcoholic hepatitis.  A May 23, 1999 history and 
physical stated that the veteran drank vodka a pint at a time 
and had been five weeks without a drink and diagnosed him 
with alcohol abuse, acute and chronic, and probable alcohol 
liver disease causing elevated liver tests.  A May 25, 1999 
general consultation report stated that the veteran 
apparently had ascites, jaundice, and liver disease from 
excessive use of alcohol and binge pattern, and that the 
veteran acknowledged this.  A May 25, 1999 psychiatric 
consult report diagnosed alcoholism with acute alcoholic 
hepatitis, cirrhosis, and a history of pancreatitis.  A June 
1, 1999 urology consultation report noted a history of 
alcohol abuse.  The discharge summary included the diagnosis 
of alcoholic liver disease.  

Subsequently, a VA physician reviewed the claims file and in 
February 2005 concluded that it was less likely than not that 
a disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.  In 
June 2005, the same physician clarified that his conclusion 
was that the disability that caused or contributed 
substantially to the veteran's death from massive variceal 
bleeding was more likely than not related to his alcohol 
abuse.  In support of this conclusion, the VA physician cited 
the above May 1999 diagnoses of alcohol related liver disease 
and statements regarding the veteran's excessive drinking.  
The VA physician also noted that he had reviewed the opinions 
of Drs. "B.H." and "J.H." 

Thus, the above evidence reflects that the only medical 
opinions to identify a specific cause of the liver disease 
and complications that caused the veteran's death identified 
alcohol abuse as the cause.  The autopsy report found that 
the liver disease was of unknown etiology and Drs. "J.H." 
and Dr. "B.H." challenged the WRAMC physician's conclusion 
of alcohol related liver disease, but neither identified a 
different cause of the liver disease.  Moreover, an important 
part of the reasoning of Drs. "B.H." and "J.H." was that 
there was no evidence of prior alcohol abuse to support the 
diagnosis of alcohol related liver disease.  This rationale 
was undercut by the specific evidence of alcohol abuse 
received by the RO after the opinions of Drs. "B.H." and 
"J.H." were given.  Moreover, the only physician who 
reviewed all of the evidence including the May through June 
1999 hospital admission concluded that the disease that 
caused the veteran's death was due to alcohol abuse, whereas 
the physicians who challenged this conclusion (when made 
earlier by another physician) were not aware of subsequently 
obtained medical evidence that undercut their arguments 
against this conclusion.

The Board also notes the arguments of the appellant and her 
representative regarding the qualifications of Drs. "B.H." 
and "J.H.", a board certified pathologist and 
gastroenterologist, as opposed to the WRAMC physician, who 
was apparently a resident whose contact with the veteran was 
limited to 72 hours prior to his death.  While physician 
qualifications and familiarity with a patient are factors to 
be considered in assessing the weight of medical opinions 
(see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) and 
Sklar v. Brown, 5 Vet. App. 140 (1993)), they are not 
dispositive.  In fact, in this case such qualifications are 
outweighed by the fact that Drs. "B.H." and "J.H." were 
not aware of the evidence of the veteran's alcoholism, the 
absence of which they cited as a factor for their 
conclusions.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(a medical opinion is inadequate when it is unsupported by 
clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).

In addition to the medical opinion evidence, the has 
considered the lay statements of the appellant and others 
indicating that the veteran was an exceptionally good soldier 
and person and that they did not notice any indication that 
he had a problem with alcohol abuse.  The Board does not 
doubt the sincerity of the beliefs of the appellant and many 
others as to the veteran's professionalism and 
accomplishments and the lack of indication of alcohol abuse 
in their observations of him.  However, to the extent that 
these lay statements are offered to support a finding that 
the liver disease that caused the veteran's death was not due 
to alcohol abuse, the Board notes that none of the affiants 
is shown to possess the appropriate medical training and 
expertise to render a competent and probative (i.e. 
persuasive) opinion on the medical question of etiology.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  For these reasons, the lay statements of the 
appellant and those submitted on her behalf as to the 
etiology of the veteran's death have no probative value.  As 
such, these statements are insufficient to rebut the  medical 
evidence of record that shows that the veteran engaged in 
alcohol abuse, as that term is defined in the relevant 
regulation, i.e., he used alcoholic beverages over time 
sufficient to cause disability.  See 38 C.F.R. § 3.301(d) 
(2006).

In sum, although the veteran died from service-related liver 
disease (and complications thereof), and there is a 
presumption in favor of a finding that such disease was 
incurred in the line of duty, the line of duty presumption 
has been rebutted by the preponderance of the competent and 
probative evidence indicating that the veteran's liver 
disease was most likely the result of his own alcohol abuse.  
Under these circumstances, the claim for service connection 
for the cause of the veteran's death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


